


 

Exhibit 10.13

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January 3, 2008 (the
“Agreement”) is by and between Sirtris Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation with its principal place of business at 200 Technology
Square, Cambridge, Massachusetts, and Michael Jirousek (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated August 30, 2006 (the “Previous Agreement”) pursuant to which the
Executive has been serving the Company as its Senior Vice President, Research;
and

 

WHEREAS, the Company and the Executive desire to make certain changes to the
terms and conditions of the Executive’s employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following amended and restated terms and conditions:

 


1.             POSITION AND DUTIES.


 

(a)           The Company. Upon the terms and subject to the conditions set
forth in this Agreement, the Company hereby offers and the Executive hereby
accepts employment with the Company to serve as its Senior Vice President,
Research, reporting to the Chief Executive Officer of the Company.  The
Executive shall be employed for an undefined term, commencing on the effective
date thereof, and on an at-will basis. The Executive’s rights upon the
termination of employment shall be governed by the terms of Sections 4 and 5
hereof. The period of this agreement is hereafter referred to as “the term of
this Agreement” or “the term hereof.” During the term hereof, the Executive
shall be employed by the Company on a full-time basis and shall perform the
duties and responsibilities of his position and such other duties and
responsibilities on behalf of the Company and its Affiliates, reasonably related
to that position, as may be designated from time to time by the Board of
Directors of the Company (the “Board”) or by its Chair or other designee. During
the term hereof, the Executive shall devote his full business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates and to the
discharge of his duties and responsibilities hereunder.  The Executive shall not
engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the Chief Executive
Officer in writing.

 

2.              Compensation and Benefits.  During the Executive’s employment,
as compensation for all services performed by the Executive for the Company and
subject to his

 

 

--------------------------------------------------------------------------------


 

performance of his duties and responsibilities for the Company, pursuant to this
Agreement or otherwise, the Company will provide the following pay and benefits:

 

(a)           Base Salary.   From the period of the date hereof until
December 31, 2008, the Company will pay the Executive a base salary at the rate
of Two Hundred Ninety Thousand Dollars ($290,000) per year.  Such amount shall
be payable in accordance with the ordinary payroll practices of the Company for
its executives, as in effect from time to time, and subject to adjustment from
time to time by the Board in its discretion.


 

(b)           Bonus Compensation.  The Executive shall be considered annually by
the Board for a bonus with a target of 35% of the Base Salary earned, which
percentage shall be subject to adjustment from time to time by the Board in its
discretion.  The amount of the bonus shall be determined by the Board, based on
its assessment, in its discretion, of the Executive’s performance and that of
the Company against appropriate goals established annually by the Company after
consultation with the Executive.  Any bonus or incentive compensation paid to
the Executive shall be in addition to the Base Salary. Any bonus due to the
Executive hereunder will be payable not later than two and one-half months
following the close of the Company’s fiscal year or the close of the calendar
year, if later, in which occurs the later of the two following dates:  (i) the
date on which the Executive first has a legally binding right (whether or not
vested) to the bonus; and (ii) if the Executive’s right to the bonus is subject
to one or more vesting conditions, the first date on which the Executive’s right
to the bonus is no longer subject to any substantial risk of forfeiture.  The
foregoing rules shall be construed and applied to ensure that any bonus payable
to the Executive qualifies as a “short-term deferral” under Section 409A of the
Internal Revenue Code, as amended (including the regulations thereunder,
“Section 409A”).  Without limiting the generality of the foregoing, for purposes
of these rules the terms “legally binding right” and “substantial risk of
forfeiture” shall have the meaning assigned to them under Treas. Regs.
§ 1.409A-1(b)(1) and § 1.409A-1(d), respectively.


 

(c)           Stock Options. The Company previously granted to the Executive on
the date the Executive commenced employment with the Company pursuant to the
Previous Agreement, an option to purchase 900,000 shares of the common stock of
the Company at $0.21 per share (the “Option”).  The Option shall continue to
vest on the schedule set forth in the Previous Agreement, restated here as
follows:  twenty-five percent (25%) of the shares subject to the Option vested
on August 30, 2007 and the remaining seventy-five percent (75%) of the shares
subject to the Option shall vest at the rate of 6.25% per quarter on the hire
anniversary date of each of the next twelve (12) quarters after August 30, 2007,
provided that the Executive is still employed by the Company on such dates.  The
Option and all other options and restricted stock granted to the Executive by
the Company shall be subject to any applicable stock option plan, stock
certificate and shareholder and/or option holder and restricted stock agreements
and other restrictions and limitations generally applicable to equity held by
Company executives or otherwise required by law.  The Executive shall not be
eligible to receive any stock options, restricted stock or other equity of the
Company, however, whether under an equity incentive plan or otherwise, except as
expressly provided in this Agreement or as otherwise expressly authorized for
him individually by the Board. Further, prior to issuing the Option or any other
stock options to the Executive, the Company may require that the

 

2

--------------------------------------------------------------------------------



 


EXECUTIVE PROVIDE SUCH REPRESENTATIONS REGARDING THE EXECUTIVE’S SOPHISTICATION
AND INVESTMENT INTENT AND OTHER SUCH MATTERS AS THE COMPANY MAY REASONABLY
REQUEST.


 

(d)           Participation in Employee Benefit Plans.  The Executive will be
entitled to participate in all Employee Benefit Plans from time to time in
effect for employees of the Company generally, except to the extent such plans
are duplicative of benefits otherwise provided the Executive under this
Agreement (e.g., severance pay) or under any other agreement.  The Executive
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  The Company may alter, modify, add to or
delete its Employee Benefit Plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive. For purposes of
this Agreement, “Employee Benefit Plan” shall have the meaning ascribed to such
term in Section 3(3) of ERISA, as amended from time to time.


 

(e)           Vacations.  During the term hereof, the Executive shall be
entitled to earn vacation at the rate of three (3) weeks per year (or such
greater amount as is generally made available to the Company’s executive
officers), to be taken at such times and intervals as shall be mutually agreed
by the Executive and Chief Executive Officer.   Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time.  In
addition, during the term hereof, the Executive shall be entitled to receive
paid holidays (currently 11 per year) in accordance with the Company’s holiday
schedule.


 

(f)            Business Expenses.  The Company will pay or reimburse the
Executive for all reasonable business expenses incurred or paid by the Executive
in the performance of his  duties and responsibilities for the Company, subject
to any maximum annual limit and other restrictions on such expenses set by the
Company and to such reasonable substantiation and documentation as it may
specify from time to time.  Any such reimbursement that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules:  (i) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any other such expense in any
other taxable year; (ii) reimbursement of the expense shall be made, if at all,
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.


 


3.             CONFIDENTIAL INFORMATION, NON-COMPETITION AND PROPRIETARY
INFORMATION.  THE EXECUTIVE PREVIOUSLY EXECUTED THE COMPANY’S CONFIDENTIALITY,
NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT.   IT IS UNDERSTOOD AND
AGREED THAT BREACH BY THE EXECUTIVE OF THE CONFIDENTIAL INFORMATION,
NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT SHALL CONSTITUTE A
MATERIAL BREACH OF THIS AGREEMENT.


 


4.             TERMINATION OF EMPLOYMENT.   THE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT SHALL CONTINUE UNTIL TERMINATED PURSUANT TO THIS SECTION 4.


 

(a)           The Company may terminate the Executive’s employment for “Cause”
upon written notice to the Executive setting forth in reasonable detail the
nature of the Cause.  The following, as determined by the Board in its
reasonable judgment, shall constitute Cause for

 

3

--------------------------------------------------------------------------------



 


TERMINATION:  (I) THE EXECUTIVE’S WILLFUL FAILURE TO PERFORM, OR GROSS
NEGLIGENCE IN THE PERFORMANCE OF, HIS MATERIAL DUTIES AND RESPONSIBILITIES TO
THE COMPANY AND ITS AFFILIATES WHICH IS NOT REMEDIED WITHIN THIRTY (30) DAYS OF
WRITTEN NOTICE THEREOF; (II) MATERIAL BREACH BY OF ANY MATERIAL PROVISION OF
THIS AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES
WHICH IS NOT REMEDIED WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE THEREOF;
(III) FRAUD, EMBEZZLEMENT OR OTHER DISHONESTY WITH RESPECT TO THE COMPANY AND
ANY OF ITS AFFILIATES, TAKEN AS A WHOLE, WHICH, IN THE CASE OF SUCH OTHER
DISHONESTY, CAUSES OR COULD REASONABLY BE EXPECTED TO CAUSE MATERIAL HARM TO THE
COMPANY AND ANY OF ITS AFFILIATES, TAKEN AS A WHOLE; OR (IV) THE EXECUTIVE’S
CONVICTION OF A FELONY.


 

(b)           The Company may terminate the Executive’s employment at any time
other than for Cause upon written notice to the Executive.


 

(c)           The Executive may terminate his employment hereunder for Good
Reason by providing notice to the Company of the condition giving rise to the
Good Reason no later than thirty (30) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition.   For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the occurrence of any one
or more of the following events: (i) material diminution in the nature or scope
of the Executive’s responsibilities, duties or authority, provided that neither
shall constitute “Good Reason”: (x) the Company’s failure to continue the
Executive’s appointment or election as a director or officer of any of its
Affiliates nor (y) any diminution in the nature or scope of the Executive’s
responsibilities, duties or authority that is reasonably related to a diminution
of the business of the Company or any of its Affiliates, other than any such
diminution resulting from the sale or transfer of any or all of the assets of
the Company or any of its Affiliates; (ii) a reduction in the Executive’s base
salary other than one temporary reduction of not more than 120 days and not in
excess of 20% of the Executive’s base salary in connection with and in
proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) failure of the Company to provide the Executive the
salary or benefits in accordance with Section 2 hereof after thirty (30) days’
notice during which the Company does not cure such failure; or (iv) relocation
of the Executive’s office more than thirty-five (35) miles from the location of
the Company’s principal offices as of January 1, 2008.


 


(D)           THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY OTHER
THAN FOR GOOD REASON AT ANY TIME UPON ONE MONTH’S NOTICE TO THE COMPANY, UNLESS
SUCH TERMINATION WOULD VIOLATE ANY OBLIGATION OF THE EXECUTIVE TO THE COMPANY
UNDER A SEPARATE SEVERANCE AGREEMENT.


 

(e)           This Agreement shall automatically terminate in the event of the
Executive’s death during employment.  The Company may terminate the Executive’s
employment, upon notice to the Executive, in the event the Executive becomes
disabled during employment and, as a result, is unable to continue to perform
substantially all of his material duties and responsibilities under this
Agreement for one-hundred and twenty (120) days during any period of three
hundred and sixty-five (365) consecutive calendar days.  If any question shall
arise as to whether the Executive is disabled to the extent that the Executive
is unable to perform


 

4

--------------------------------------------------------------------------------


 


SUBSTANTIALLY ALL OF HIS MATERIAL DUTIES AND RESPONSIBILITIES FOR THE COMPANY
AND ITS AFFILIATES, THE EXECUTIVE SHALL, AT THE COMPANY’S REQUEST AND EXPENSE,
SUBMIT TO A MEDICAL EXAMINATION BY A PHYSICIAN SELECTED BY THE COMPANY TO WHOM
THE EXECUTIVE OR THE EXECUTIVE’S GUARDIAN, IF ANY, HAS NO REASONABLE OBJECTION
TO DETERMINE WHETHER THE EXECUTIVE IS SO DISABLED AND SUCH DETERMINATION SHALL
FOR THE PURPOSES OF THIS AGREEMENT BE CONCLUSIVE OF THE ISSUE.  IF SUCH A
QUESTION ARISES AND THE EXECUTIVE FAILS TO SUBMIT TO THE REQUESTED MEDICAL
EXAMINATION, THE COMPANY’S DETERMINATION OF THE ISSUE SHALL BE BINDING ON THE
EXECUTIVE.


 


5.             SEVERANCE PAYMENTS AND OTHER MATTERS RELATED TO TERMINATION.


 

(a)           Termination pursuant to Section 4(b), 4(c) or 4(e).  Except as
provided in Section 5(c) below,


 


(I) IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
OTHER THAN FOR CAUSE PURSUANT TO SECTION 4(A) OF THIS AGREEMENT, OR IN THE EVENT
OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON
PURSUANT TO SECTION 4(C) OF THIS AGREEMENT, (A) ALL UNVESTED OPTIONS AND
RESTRICTED STOCK WHICH, BY THEIR TERMS, VEST ONLY BASED ON THE PASSAGE OF
TIME(DISREGARDING ANY ACCELERATION OF THE VESTING OF SUCH OPTIONS BASED ON
INDIVIDUAL OR COMPANY PERFORMANCE) SHALL VEST AS OF THE DATE OF TERMINATION
(NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2(C) OF THIS AGREEMENT)
WITH RESPECT TO AN ADDITIONAL ONE YEAR OF VESTING (EXCEPT THAT WITH RESPECT TO
RESTRICTED STOCK, A MINIMUM OF 25% OF SUCH UNVESTED SHARES SHALL VEST); AND
(B) THE COMPANY WILL CONTINUE TO PAY THE EXECUTIVE’S BASE SALARY, AT THE RATE IN
EFFECT ON THE DATE OF TERMINATION, FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE OF TERMINATION AND PAY A PRO-RATA PORTION (FOR THE PERIOD FROM JANUARY 1 OF
THE YEAR OF TERMINATION THROUGH THE DATE OF TERMINATION) OF THE TARGET CASH
BONUS FOR THE YEAR IN WHICH THE EXECUTIVE IS TERMINATED; OR


 

(ii) in the event of the Executive’s termination of employment as a result of
the Executive’s death or disability at any time pursuant to Section 4(e) of the
Agreement, (a) all unvested options and restricted stock which, by their terms,
vest only based on the passage of time (disregarding any acceleration of the
vesting of such options based on individual or Company performance) shall vest
as of the date of termination (notwithstanding anything to the contrary in
Section 2(c) of this Agreement) with respect to an additional one year of
vesting (except that with respect to restricted stock, a minimum of 25% of such
unvested shares shall vest); (b) to the extent the Company’s benefits do not
include disability insurance benefits that will continue the Executive’s base
salary at 100% of the amount of such base salary for the period of twelve (12)
months from the date of termination, the Company shall pay such amount at the
time that the Executive’s base salary would be otherwise paid as shall equal the
amount by which 100% of the Executive’s base salary exceeds the disability
insurance benefits, if any, actually paid to him; and (c) the Company shall pay
him a pro-rata portion (for the period from January 1 of the year of termination
through the date of termination) of the target cash bonus for the year in which
the Executive is terminated.

 


IF THE EXECUTIVE IS PARTICIPATING IN THE COMPANY’S GROUP HEALTH PLAN AND/OR
DENTAL PLAN AT THE TIME THE EXECUTIVE’S EMPLOYMENT TERMINATES (WHETHER SUCH
TERMINATION IS AS DESCRIBED IN (I), (II) OR (III) ABOVE), AND THE EXECUTIVE
EXERCISES HIS RIGHT TO CONTINUE PARTICIPATION IN THOSE PLANS UNDER

 

5

--------------------------------------------------------------------------------



 


THE FEDERAL LAW KNOWN AS COBRA, OR ANY SUCCESSOR LAW, THE COMPANY WILL PAY OR,
AT ITS OPTION, REIMBURSE THE EXECUTIVE, FOR THE FULL PREMIUM COST OF THAT
PARTICIPATION FOR TWELVE (12) MONTHS FOLLOWING THE DATE ON WHICH THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY TERMINATES OR, IF EARLIER, UNTIL THE DATE THE
EXECUTIVE BECOMES ELIGIBLE TO ENROLL IN THE HEALTH (OR, IF APPLICABLE, DENTAL)
PLAN OF A NEW EMPLOYER.  THE COMPANY WILL ALSO PAY THE EXECUTIVE ON THE DATE OF
TERMINATION ANY BASE SALARY EARNED BUT NOT PAID THROUGH THE DATE OF TERMINATION,
ANY VACATION TIME ACCRUED BUT NOT USED TO THAT DATE AND ANY BUSINESS EXPENSES
INCURRED BY THE EXECUTIVE BUT UN-REIMBURSED ON THE DATE OF TERMINATION, PROVIDED
THAT SUCH EXPENSES AND REQUIRED SUBSTANTIATION AND DOCUMENTATION ARE SUBMITTED
WITHIN SIXTY (60) DAYS OF TERMINATION AND THAT SUCH EXPENSES ARE REIMBURSABLE
UNDER COMPANY POLICY.  IN ADDITION, THE COMPANY WILL PAY THE EXECUTIVE ANY BONUS
WHICH HAS BEEN AWARDED TO THE EXECUTIVE, BUT NOT YET PAID ON THE DATE OF
TERMINATION OF HIS EMPLOYMENT.  SUBJECT TO THE COMPANY’S DISCRETION, THE PORTION
OF ANY OF THE EXECUTIVE’S BASE SALARY TO BE PAID PURSUANT TO I(B) AND
II(B) ABOVE THAT DOES NOT CONSTITUTE NONQUALIFIED DEFERRED COMPENSATION WITHIN
THE MEANING OF SECTION 409A, WILL EITHER BE PAID IN A LUMP SUM OR IN ACCORDANCE
WITH NORMAL PAYROLL PRACTICES. ANY PORTION OF ANY OF THE EXECUTIVE’S BASE SALARY
TO BE PAID PURSUANT TO I(B) AND II(B) ABOVE THAT CONSTITUTES NONQUALIFIED
DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A SHALL BE PAID IN A LUMP
SUM.


 


ANY OBLIGATION OF THE COMPANY TO PROVIDE THE EXECUTIVE SEVERANCE PAYMENTS OR
OTHER BENEFITS UNDER THIS SECTION 5(A) IS CONDITIONED ON THE EXECUTIVE’S SIGNING
AN EFFECTIVE RELEASE OF CLAIMS IN THE FORM PROVIDED BY THE COMPANY (THE
“EMPLOYEE RELEASE”) FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT,
WHICH RELEASE SHALL NOT APPLY TO (I) CLAIMS FOR INDEMNIFICATION IN THE
EXECUTIVE’S CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY UNDER THE
COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR AGREEMENT, IF ANY, PROVIDING
FOR DIRECTOR OR OFFICER INDEMNIFICATION, (II) RIGHTS TO RECEIVE INSURANCE
PAYMENTS UNDER ANY POLICY MAINTAINED BY THE COMPANY AND (III) RIGHTS TO RECEIVE
RETIREMENT BENEFITS THAT ARE ACCRUED AND FULLY VESTED AT THE TIME OF THE
EXECUTIVE’S TERMINATION.  ANY SEVERANCE PAYMENTS TO BE MADE IN THE FORM OF
SALARY CONTINUATION PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE PAYABLE IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY, AND WILL BEGIN AT
THE COMPANY’S NEXT REGULAR PAYROLL PERIOD FOLLOWING THE EFFECTIVE DATE OF THE
EMPLOYEE RELEASE, BUT SHALL BE RETROACTIVE TO THE DATE OF TERMINATION. THE
EXECUTIVE AGREES TO PROVIDE THE COMPANY PROMPT NOTICE OF THE EXECUTIVE’S
ELIGIBILITY TO PARTICIPATE IN THE HEALTH PLAN AND, IF APPLICABLE, DENTAL PLAN OF
ANY EMPLOYER.  THE EXECUTIVE FURTHER AGREES TO REPAY ANY OVERPAYMENT OF HEALTH
BENEFIT PREMIUMS MADE BY THE COMPANY HEREUNDER.


 

(b)           Termination other than pursuant to Section 4(b), 4(c) or 4(e).  In
the event of any termination of the Executive’s employment, other than a
termination by the Company pursuant to Section 4(b) of this Agreement, a
termination by the Executive for Good Reason pursuant to Section 4(c) of this
Agreement or a termination as a result of the Executive’s death or disability
pursuant to Section 4(e) of this Agreement, the Company will pay the Executive
any base salary earned but not paid through the date of termination and pay for
any vacation time accrued but not used to that date.  In addition, the Company
will pay the Executive any bonus which has been awarded to the Executive, but
not yet paid on the date of termination of the Executive’s employment. The
Company shall have no other obligation to the Executive under this Agreement.

 

6

--------------------------------------------------------------------------------



 


(C)           UPON A CHANGE OF CONTROL.


 

(i)            If a Change of Control (as defined in Section 6 hereof) occurs,
twenty-five percent (25%) of the Executive’s stock options and restricted stock
which, by their terms, vest only based on the passage of time (disregarding any
acceleration of the vesting of such options based on individual or Company
performance) shall vest as of the date of such Change of Control, provided that
no more than one hundred-percent (100%) of the total shares may vest at any
time. If, within one year following such Change of Control or otherwise in
connection with such Change of Control, the Company or any successor thereto
terminates the Executive’s employment other than for Cause, or the Executive
terminates his employment for Good Reason, then, in lieu of any payments to the
Executive or on the Executive’s behalf under Section 5(a) hereof, (i) all of the
Executive’s then remaining unvested options and restricted stock which, by their
terms, vest only based on the passage of time (disregarding any acceleration of
the vesting of such options based on individual or Company performance) shall
automatically vest as of the date of termination (notwithstanding anything to
the contrary in Section 2(c) of this Agreement) and (ii) the Company shall pay,
within thirty (30) days of such termination, (x) a lump sum payment equal to the
Executive’s then-current annual base salary for a period of twelve (12) months;
and (y) pay a pro-rata portion (for the period from January 1 of the year of
termination through the date of termination) of the target cash bonus for the
year in which the Executive is terminated; and

 

(ii)           The Company and the Executive agree that in the event it shall be
determined that any of the payments or benefits received or to be received by
the Executive in connection with a Change of Control or Executive’s termination
from employment would be subject to the excise tax imposed by Section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax (the “Excise Tax”), then Executive shall be entitled to promptly
receive from the Company an additional lump sum cash payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
related to such payments and benefits, including any income taxes and Excise Tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon such payments and benefits.

 

(d)           Except for any right the Executive may have under applicable law
to continue participation in the Company’s group health and dental plans under
COBRA, or any successor law, benefits shall terminate in accordance with the
terms of the applicable benefit plans based on the date of termination of the
Executive’s employment, without regard to any continuation of base salary or
other payment to the Executive following termination.

 

(e)           Provisions of this Agreement shall survive any termination if so
provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
Executive’s obligations under Section 3 of this Agreement and under the
Confidentiality, Non-Competition and Proprietary Information Agreement.  The
obligation of the Company to make payments to the Executive or on the

 

7

--------------------------------------------------------------------------------


 

Executive’s behalf under Section 5 of this Agreement is expressly conditioned
upon the Executive’s continued full performance of the Executive’s obligations
under Section 3 hereof, under the Confidentiality, Non-Competition and
Proprietary Information Agreement to be executed herewith, and under any
subsequent agreement between the Executive and the Company or any of its
Affiliates relating to confidentiality, non-competition, proprietary information
or the like.

 

(f)            In the event the Executive remains in the employ of the Company
or any of its Affiliates following termination of this Agreement, by the
expiration of the term or otherwise, then such employment shall be at will.

 

6.             Definitions.  For purposes of this agreement, the following
definitions apply:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; or (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an Affiliate of the Company or a holder of
securities of the Company.

 

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

7.             Conflicting Agreements. The Executive hereby represents and
warrants that his signing of this Agreement and the performance of his
obligations under it will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Executive’s obligations under
this Agreement.  The Executive agrees that he will not disclose to or use on
behalf of the Company any proprietary information of a third party without that
party’s consent.

 

8.             Withholding; Other Tax Matters.  Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months

 

8

--------------------------------------------------------------------------------


 

following separation from service to comply with the “specified employee”
rules of Section 409A it shall be so delayed (but not more than is required to
comply with such rules).

 

9.             Assignment.  Neither the Executive nor the Company may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the Executive’s consent to one of its Affiliates or to any Person with
whom the Company shall hereafter affect a reorganization, consolidate with, or
merge into or to whom it transfers all or substantially all of its properties or
assets.  This Agreement shall inure to the benefit of and be binding upon the
Executive and the Company, and each of our respective successors, executors,
administrators, heirs and permitted assigns.

 

10.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 


11.           WAIVER.  NO WAIVER OF ANY PROVISION HEREOF SHALL BE EFFECTIVE
UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY.  THE FAILURE OF EITHER
PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF THIS AGREEMENT, OR
THE WAIVER BY EITHER PARTY OF ANY BREACH OF THIS AGREEMENT, SHALL NOT PREVENT
ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE DEEMED A WAIVER OF
ANY SUBSEQUENT BREACH.


 

12.           Arbitration.

 

(a)           Any dispute, controversy or claim between the parties arising out
of this Agreement shall be settled by arbitration conducted in Cambridge,
Massachusetts in accordance with the American Arbitration Association National
Rules for the Resolution of Employment Disputes (the “Rules”) and the laws of
the Commonwealth of Massachusetts.

 

(b)           In the event that a party requests arbitration (the “Requesting
Party”), it shall serve upon the other party (the “Non-Requesting Party”),
within ninety (90) days of the date the Requesting Party knew, or reasonably
should have known, of the facts on which the controversy, dispute or claim is
based, a written demand for arbitration stating the substance of the
controversy, dispute or claim, the contention of the party requesting
arbitration and the name and address of the arbitrator appointed by it.  The
Non-Requesting Party, within twenty (20) days of such demand, shall accept the
arbitrator or appoint a second arbitrator and notify the other party of the name
and address of this second arbitrator so selected, in which case the two
arbitrators shall appoint a neutral umpire.  Upon the appointment of such
neutral umpire, each of the two partisan arbitrators appointed by the parties
shall withdraw from the case, and the neutral umpire shall preside over the
matter as sole decisionmaker.  In the event that the two partisan arbitrators
fail in any instance to appoint a third arbitrator within twenty (20) days of
the appointment of the second arbitrator, either arbitrator or any party to the
arbitration may apply to the American Arbitration Association for appointment of
the neutral umpire in accordance with the Rules. 

 

9

--------------------------------------------------------------------------------


 

Should the Non-Requesting Party (upon whom a demand for arbitration has been
served) fail or refuse to accept the arbitrator appointed by the other party or
to appoint an arbitrator within twenty (20) days, the single arbitrator shall
have the right to decide alone, and such arbitrator’s decision or award shall be
final and binding upon the parties.

 

(c)           The function of the arbitrator shall be to determine the
interpretation and application of the specific provisions of this Agreement to
the issues submitted to arbitration.  There shall be no right in arbitration to
obtain, and no arbitrator shall have any authority to award or determine, any
change in, addition to, or detraction from, any of the provisions of this
Agreement.  The decision of the arbitrator shall be in writing; shall set forth
the basis for the decision; and shall be rendered within thirty (30) business
days following the hearing. The decision of the arbitrator acting within the
scope of his/her authority shall be final and binding upon the parties and may
be enforced and executed upon in any court having jurisdiction over the party
against whom enforcement of such award is sought.

 

(d)           The parties involved in the dispute shall divide equally the
administrative charges, arbitrator’s fees and related expenses of the
arbitration, but each party shall pay its own legal fees incurred in connection
with such arbitration.

 

(e)           Nothing contained herein, however, shall limit the right of the
Company to seek equitable or other relief from any court of competent
jurisdiction for violation of the Confidentiality, Non-Competition and
Proprietary Information Agreement.

 

13.           Miscellaneous.  This Agreement, together with the Confidentiality,
Non-Competition and Proprietary Information Agreement, sets forth the entire
agreement between the Executive and the Company and replaces all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment.  This Agreement may not
be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Board.  The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument. This is a Massachusetts contract and shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict-of-laws principles thereof.

 

14.           Notices.  Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service for overnight delivery or deposited in the
United States mail, postage prepaid, and addressed to the Executive at the
Executive’s last known address on the books of the Company or, in the case of
the Company, to it by notice to the Chairman of the Board of Directors, c/o
Sirtris Pharmaceuticals, Inc. at its principal place of business, or to such
other address(es) as either party may specify by notice to the other actually
received.

 

[Remainder of page intentionally left blank.]

 

10

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED AS A SEALED INSTRUMENT BY
THE COMPANY, BY ITS DULY AUTHORIZED REPRESENTATIVE, AND BY THE EXECUTIVE, AS OF
THE DATE FIRST ABOVE WRITTEN.


 

 

THE EXECUTIVE

 

THE COMPANY

 

 

 

 

 

 

 

 

 

/s/ Michael Jirousek

 

By:

/s/ Christoph Westphal

Michael Jirousek

 

 

 

 

 

Title:

Chief Executive Officer

 

11

--------------------------------------------------------------------------------
